Citation Nr: 1242374	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In October 2012, a hearing was held before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

It is reported that the Veteran injured his back when he jumped off a bridge.  The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a generalized anxiety disorder as the result of his active wartime service.  

2.  The Veteran's psychiatric disability does not meet the diagnostic criteria for PTSD.  

3.  The Veteran does not have a skin disorder as the result of disease or injury incurred or aggravated during his active service; or as a result of his service-connected disability.  

4.  The Veteran does not have hypertension as a result of disease or injury incurred or aggravated during his active service; or as a result of his service-connected disability.  

5.  Hypertension was not manifested within the first year after the Veteran completed his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a generalized anxiety disorder have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In a letter dated in June 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The initial notice letter was provided before the adjudication of his claim in September 2008.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran reported post service treatment by two doctors who are now deceased, and then treatment by private physician R. A., D.O.  Dr. R. A.'s records have been obtained and are in the claims folder.  

Additionally, the Veteran has had VA examinations for his skin and psychiatric disorders and medical opinions on those claims have been obtained.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.   



As to the hypertension claim, the Veteran has not been afforded a VA medical examination in connection with that claim.  However, no such examination is necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed in detail below, the record is missing critical McLendon elements (2) and (3): evidence of an event, injury, or disease occurring in service, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  

Furthermore, the Veteran has also been afforded a videoconference hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2012).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, it is not claimed nor does the evidence show that the service-connected tinnitus and anxiety have caused skin or hypertensive disabilities.  

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Psychiatric Disorder

The service treatment records do not document any psychiatric disorder.  On the June 1971 examination for separation from active service, the Veteran's psychiatric status was normal.  

The earliest record of a psychiatric problem was made in July 1995, when it was simply noted that the Veteran wished to speak to a doctor.  He was seen by a private physician, R. A., D.O., who entered an assessment of depression and recommended medication and that the Veteran see a psychologist.  Doctor R. A. continued to see the Veteran for various physical problems, without mention of any continuing psychiatric symptoms.  There is no evidence that the Veteran followed up with a psychologist or other mental health provider.  

In August 2005, the Veteran came to a VA facility and reported that he had stopped drinking and taking pills that morning, and wanted help with his substance abuse problems.  He had initially been taking pills for back pain.  He also had job and family problems.  He denied any prior formal psychiatric history.  The plan was to begin a combined alcohol/opiate detoxification.  No other diagnosis was provided.  

In March 2009, the Veteran sought emergency treatment at a VA medical center.  He reported being very anxious and dysphoric.  He reported that terrifying experiences in Vietnam haunted him and he had not been right since.  He felt symptoms worsened when he was stressed.  He reported stress with his work and with his wife.  He was agitated, anxious, and dysphoric.  He gave a history of violence in the six months after his return from Vietnam.  He stated that he was constantly scared while in Vietnam.  He explained that the Marines were pulling out and he did not have protection when blowing up things, including land mines.  He heard cries of fellow Marines injured during the blasts, but did not know if anyone was killed.  He reported that the roads were littered with corpses.  He described a confrontation with a civilian at the airport on his return.  He had marked anhedonia and feelings of detachment.  He avoided distressing situations and considered living in isolation in the woods.  He was irritable, angry, had disturbed sleep, and startled easily.  He reported consuming a few alcoholic drinks a night.  On mental status examination, the Veteran was initially agitated and anxious although he settled down somewhat during the course of the interview.  He wept when discussing Vietnam.  His mood was anxious and dysphoric.  His affect was tearful and anxious.  The diagnosis was PTSD, with consideration of possible major depression.  

The Veteran had a VA Mental Health Biopsychosocial Assessment in April 2009.  He reported difficulty with anger and substance abuse upon his return from service.  He served as a combat engineer in Vietnam.  He had four arrests after service: three for assaulting a police officer and one for marijuana.  He served in Vietnam as a combat engineer from October 1970 to June 1971.  He saw numerous dead Viet Cong as well as injured and dead Americans.  His unit received incoming fire and the Veteran returned fire with his weapon.  He did not know if he wounded or killed any enemy soldiers.  He was not wounded and he denied observing others being killed or wounded.  He noted recurrent negative ideation concerning many aspects of his life including Vietnam.  He stated that he could block them out and go back to what he was doing.  The examiner noted that this symptom appeared to be consistent with his depression.  The Veteran reported being awakened by a variety of dreams, not all being about Vietnam.  In his most frequent dream, he recalled running away from something.  The examiner again noted the symptom was consistent with depression.  There were no flashbacks.  There was no psychological distress or reactivity to triggers.  The examiner noted anhedonia and detachment.  There were no symptoms of avoidance of thoughts or activities, inability to remember, restricted affect, or foreshortened future.  The Veteran did report sleep disturbance, irritability, concentration difficulty, hypervigilance, and an exaggerated startle response.  

The Veteran endorsed major depressive disorder symptoms including a depressed mood most of the day nearly every day, diminished pleasure/interest, insomnia, fatigue and loss of energy, worthlessness, diminished concentration, and thoughts of death.  The Veteran also endorsed having brief panic attacks lasting for about five minutes or until he was able to remove himself from the location.  These occurred two to three times a week.  He also endorsed palpations, sweating, trembling, shortness of breath, dizziness, fear of losing control, chills or hot flashes, persistent concern for additional attacks, worry about attacks, and behavioral changes due to attacks.  He stated that he would not go into elevators or remain in small rooms.  He avoided crowds and social settings.  He would not go into the homes of friends or family due to fear of losing control.  He avoided funerals and going to bars.  These symptoms caused difficulties with friends and family.  As to agoraphobia, it was noted that the Veteran had anxiety about being in places or situations from which escape was difficult.  He avoided being in small enclosed areas and crowds.  On mental status examination, the Veteran was noted to be hyperactive/agitated.  His mood/affect were sad/depressed, angry/irritable, and anxious.  

The concluding diagnoses were panic disorder with agoraphobia and major depressive disorder, recurrent, severe.  It was noted that the Veteran endorsed the presence of some PTSD-like symptoms.  His recurrent ideation of Vietnam, anhedonia, detachment, irritability, sleep disturbance, and difficulty concentrating appeared to be consistent with his depression.  He denied specific avoidance behaviors associated to stimuli related to his military experiences.  

In February 2012, the Veteran had a VA examination for PTSD.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In evaluating psychiatric disabilities, the Board notes that regulations require VA to follow the generally accepted diagnostic criteria in the American Psychiatric Association Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (2012).  Here, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the diagnostic criteria for diagnoses of anxiety disorder NOS (not otherwise specified) with features of GAD (generalized anxiety disorder) and PTSD; depressive disorder NOS; and alcohol dependence in early full remission.  

The examiner further provided the opinion that the anxiety was at least as likely as not related to military service.  Depression and alcohol dependence were at least as likely as not associated with family and job stressors.  

On examination, the claims file was reviewed and the Veteran's history was discussed in detail.  The PTSD criteria were also discussed in detail.  It was noted that the Veteran's Vietnam service met the stressor criterion.  The Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury and his response involved intense fear, helplessness, or horror.  However, he did not meet any aspect of criterion B involving the persistent reexperiencing of the traumatic event.  He did not meet criterion C because there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  As to criterion D, he did show irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  It was concluded that he did not meet the full criteria for PTSD.  

In October 2012, the Veteran testified by way of a videoconference hearing with the undersigned Acting Veterans Law Judge.  He told of his service in Vietnam.  He worked blowing up and tearing down facilities, bulldozing them and burying them.  He was reportedly shot at whenever they left their camp.  He saw dead bodies and had footage of them.  He still had vivid memories and dreams of Vietnam.  Upon his return, a protestor at the airport threw soda pop in his face and he grabbed her by the neck and had to be restrained.  Following service, he had difficulty holding a job and would lose jobs every year and a half to two years.  He had been working for his father in law but was recently fired.  He stated that he first got treatment at a VA facility in 2005 and was currently receiving VA treatment on a regular basis.  

In October 2012, the Veteran's wife wrote that her life with the Veteran had not been pleasant.  They were married in 1975, divorced after five years, and remarried a year later.  His attitude and temperament were dire.  They tried to get medical help but none had helped.  His dreams were militant in nature.  He frequently asked her to listen to him.  He became angry.  All he watched was the military channels.  She admitted him to a VA hospital in 2005.  Between the drinking, pills, and war movies, it was hell.  He would hit her if she got near him while he was sleeping.  He woke up frightened weekly.  

In October 2012, Dr. R. A. wrote that he had treated the Veteran since 1995.  The doctor and a nurse practitioner had treated the Veteran for anxiety and depression.  The Veteran had also been self-medicating the depression/PTSD with alcohol, and he had been given anti-anxiety medication.  

In October 2012, H. N., Ph.D., reported that the Veteran was in treatment for major depressive disorder, severe, recurrent, without psychotic features; and chronic PTSD.  The counselor expressed the opinion that the diagnoses were a direct result of service during the Vietnam Conflict.  He further opined that the Veteran was totally disabled and the prognosis was guarded.  

In November 2012, a letter was received from the Veteran's brother.  He described the year after the Veteran's return from Vietnam as "a crazy one."  The Veteran shot out a street light because it was keeping him awake at night.  He was arrested in New Jersey and they had to bail him out.  He got in a fight with some state police officers who showed up at a party.  He crashed two cars.  The Veteran's brother went into the service but when he came home his mother would tell him that the Veteran got in a lot of trouble.  He would get into arguments with their father.  He would not be seen for months at a time.  

The Veteran's sister also sent a letter received in November 2012.  She described him as angry and bitter on his return from Vietnam.  She recounted that her mother had learned not to get close while the Veteran was sleeping.  On one occasion, his mother woke the Veteran for a doctor's appointment by poking him carefully with a broom handle and he came out of bed ready to do combat.  One afternoon, the Veteran had been drinking and got in a big fight with his father.  He jumped on his motorcycle and got in a head-on collision with a car.  In the days that followed, he was either a guest at the state police barracks or in the hospital for drinking and fighting.  He wrecked a motorcycle and two nice cars to prove how fast he could drive drunk.  In the months that followed, he continued on the road to destruction.  He felt no one understood him and no one cared.  He pushed everyone who loved him far away from him.  Even the psychiatrist could not help him.  He softened after he was married, but his anger was never far below the surface.  

Conclusion

As a lay witness, the Veteran does not have the medical training and experience to diagnose a mental condition in accordance with the generally accepted standards of DSM-IV.  See 38 C.F.R. §§ 3.159(a), 4.125 (2012).  

Dr. R. A. mentioned diagnoses of anxiety, depression and PTSD, but did not provide any supporting findings for the PTSD diagnosis; and was apparently treating the Veteran for anxiety (providing medication) rather than treating for PTSD.  

There was a VA diagnosis of PTSD in March 2009, but not on further evaluation in April 2009 or on the most recent evaluation in February 2012.  The February 2012 examination report is persuasive because it specifically identifies the diagnostic criteria for PTSD that the Veteran's disability does not meet.  This supports the conclusion that the Veteran does not have PTSD.  However, the February 2012 examiner did conclude that the Veteran's anxiety disorder was at least as likely as not due to his military service.  This agrees with Dr. R. A.'s opinion.  There is no competent evidence to the contrary.  Moreover, it is consistent with the other evidence of record.  In this connection, the Board notes that while PTSD has become a common diagnosis for service related psychiatric problems, it is not the only diagnosis for psychiatric disabilities resulting from the stresses of service.  Service connection for anxiety disorders has long been available where appropriate.  In this case, the evidence shows that the Veteran has an anxiety disorder and that it is related to service.  Consequently, the Board grants service connection for the diagnosed generalized anxiety disorder.  

Skin Disorder

The service treatment records show that in May 1971, the Veteran reported having sores on his back for two years.  He was treated with a course of tetracycline, fostex soap twice a day, and daily Vitamin A.  The diagnosis was acne.  Moderate acne vulgaris was also noted on the June 1971 examination for separation from service.  

In July 1992, the Veteran told Dr. R. A. that he had a recurrent rash on his hands and neck.  He complained of a pruritic rash on his hands and the back of his neck.  It had occurred before, during the summer, and had been treated with a cortisone shot with excellent results.  Objectively, the Veteran's hands were seen to have multiple papular lesions and there were similar lesions on the back of his neck with more erythema.  Deshydrotic eczema was suspected.  

In August 1993, Dr. R. A. noted the Veteran had a rash on his elbows and arms for one month.  The Veteran reported a recurring rash annually involving his arms and hands only and not improved with topical creams.  He had an injection yearly with good remission.  Objectively, he had an erythematous, papular rash on both elbows, extensor surfaces and dorsum of the hands.  The assessment was deshydrotic eczema.  

In July 1994, the Veteran complained of a rash on his elbows, hands, and top of feet.  He reported that it happened every July.  Dr. R. A. noted a rash on the dorsum of the hands and extensor surfaces of the elbows and forearms.  It was an erythematous, maculopapular rash with lesions.    

The notes from Dr. R. A. show continued complaints of a rash with similar findings in August 1995 and June 1997.  There was an episode of poison ivy on the Veteran's hands and arms in July 2002.  In July 2003, a rash on both elbows and the backs of his hands and tops of his feet was diagnosed as allergic dermatitis secondary to sun poisoning.  In July 2005, it was reported that the Veteran had a rash on his hands and arms for one month.  The diagnosis was sun related allergic dermatitis.  A diagnosis of allergic dermatitis was again noted in June 2006.  In June 2007, the diagnosis was dermatitis "?" secondary to Agent Orange.  This last diagnosis simply reflects the doctor's question of a connection.  It is not a medical opinion that there is a connection.  It is certainly not a diagnosis of chloracne, a skin disorder associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2012).  Moreover, the doctor did not offer any explanation why something that was diagnosed for years as an allergic reaction dermatitis might now be related to Agent Orange.  Thus, the Board finds this to be a speculative comment and not credible evidence of a connection to service, nor is it credible evidence that the current skin condition was due to exposure to Agent Orange while serving in Vietnam.  

The Veteran had a VA skin examination in March 2010.  The claims folder was reviewed and skin treatment in service in May 1971 was noted.  It was noted that in the 1990's his skin condition was variously diagnosed as dermatitis and eczema.  It was explained that the Veteran had recently been treated for eczema or dermatitis, which is often caused by dry skin.  The acne manifested in service was caused by abnormal follicular keratinization.  Therefore it was unlikely that the acne in service was the cause of the dermatitis or eczema that he had recently been treated for.  

During his October 2012 videoconference hearing, the Veteran testified that while serving in Vietnam, he had a rash with little red bumps that was treated with cortisone cream.  He continued to have a rash after service.  After his release from active service, a private physician (now deceased) treated him with injections.  

In her letter dated in October 2012, the Veteran's wife reported that they were married in 1975 and he had a skin problem for as long as she could remember.  She indicated that he tried different doctors and each said they could only give him 3 shots in a ten year period.  She further stated that the Veteran's skin never improved without medication; "[n]o sun or long sleeves."  

In his October 2012 letter, Dr. R. A. wrote that the Veteran had been seen in his office since 1995 and was treated for chronic dermatitis.  He had yearly cortisone (kenolog) shots for the chronic dermatitis.  This letter did not express any opinion as to any connection with service.  

The letter from the Veteran's brother, received in November 2012, did not address the Veteran's skin condition, but the letter received from his sister in November 2012 stated that he came home with a severe rash he called "jungle rot."  

Conclusion

In this case, there were different diagnoses during service and in recent years.  While the Veteran may believe that his current skin condition began in service, as a lay witness, he does not have the medical training and experience to diagnose the skin conditions as being the same.  38 C.F.R. § 3.159(a) (2012).  Similarly, the reports from other lay witnesses are not sufficient to link the skin conditions the Veteran had on separation with the current skin disorders; and no competent medical professional has done so.  

The service treatment records are important because they show that the Veteran's skin was definitely examined during service and on separation examination, and on both occasions the examiners found skin conditions that were different from what the Veteran now has.  

Aside from Dr. R.A.'s comment about "?" secondary to Agent Orange, there is no medical opinion linking the Veteran's skin disorder to service.  Further, as discussed above, that comment is speculative and merely raises a question without trying to provide an opinion.  Thus, there is no competent medical opinion linking the current skin disorders to service.  

On the other hand, there is a competent medical opinion which adequately explains that the condition in service and the current skin condition are not connected because they are different disorders.  This constitutes a rational and adequate explanation.  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Moreover, there is no competent medical evidence that the Veteran continues to have the acne vulgaris noted in service.  Neither Dr. R. A., nor the VA examiners have diagnosed that condition.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there is no competent evidence that the Veteran had acne vulgaris at any time during the pendency of this claim.  

For the above reasons, the Board finds that the service treatment records and the records from Dr. R. A. combined with the March 2010 VA medical opinion  provide a preponderance of evidence showing that the skin disorder in service and the current skin disorders are not related.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Hypertension

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  

When the Veteran was examined for service in September 1969, his blood pressure was 130/80.  When examined for release from active duty in June 1971, his blood pressure was 124/82.  No elevated blood pressures were documented in the service treatment records.  

Records from Dr. R. A. show a blood pressure of 126/74 in January 1992, 114/72 in July 1992, 122/80 in May 1993, and 131/80 in July 1994.  A borderline blood pressure of 140/90 was noted in July 1995.  Blood pressure was 150/90 in August 1995, 136/94 in December 1996, and 136/82 in August 1998.  There were subsequent blood pressures of 130/88 and 138/92.  In July 2003, blood pressure was 120/82.  It was 120/80 in June 2004, 160/100 in December 2004, and 150/84 in July 2005.  

In August 2005, the Veteran was noted to be very upset.  There were blood pressures of 165/118, 152/112, and 170/120.  The diagnosis was "?BP" (increased blood pressure).  It was noted that the Veteran had stress at work and with his family and a normal blood pressure a month earlier.  It was recommended that he keep a blood pressure diary.  Later in August 2005, blood pressure was 160????? There were diagnoses of hypertension and anxiety, and medication was begun.  Subsequent private clinical notes show elevated blood pressures and diagnoses of hypertension.  

During his October 2012 hearing, the Veteran testified that he had high blood pressure readings in service, that shortly after service a private physician noted high blood pressure, and that high blood pressure was noted at the time of back surgery in 1983.  

In a letter dated in October 2012, Dr. R. A. wrote that he had seen the Veteran since 1995 and had treated him for hypertension with medication beginning in 2006.  He  did not offer an opinion as to service connection.  

Letters received from the Veteran's wife, brother and sister, in November 2012, do not address hypertension.  

Conclusion

Hypertension may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no competent evidence that hypertension was manifested to a degree of 10 percent or more within the first year after the Veteran completed his active service.  

Here, again, the Veteran does not have the medical expertise to diagnose himself.  38 C.F.R. § 3.159(a) (2012).  The actual records outweigh the Veteran's recollection of elevated blood pressure readings during service and from time to time since service.  The medical records provide a preponderance of evidence, which shows that hypertension was not present in service.  Further, the private records show that as part of the Veteran's regular health care his blood pressure was checked beginning in 1992, and while there were some elevations, it was not until August 2005 that hypertension was actually diagnosed and treatment begun.  In this case, the service treatment records and private treatment records form a preponderance of evidence showing that hypertension did not have its onset until 2005.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; Ortiz.  



ORDER

Service connection for a generalized anxiety disorder is granted.  

Service connection for a skin disorder is denied

Service connection for hypertension is denied.  



____________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


